Citation Nr: 1501201	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  05-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD) or panic disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, his father and his friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from March 1988 to October 1991.

This case has a lengthy and complicated procedural history and came to the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the RO in in St. Petersburg, Florida, that in pertinent part, denied service connection for PTSD and anxiety attacks. 

A personal hearing was held in October 2009 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a December 2009 final decision, the Board denied an increase in a 30 percent rating for service-connected asthma, and denied entitlement to service connection for panic disorder, apparently pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran did not appeal this final Board decision, and these issues are no longer before the Board.

In its December 2009 decision, the Board remanded the issue of entitlement to service connection for PTSD to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board.

In a September 2010 decision, the Board denied the claim for service connection for PTSD.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 joint motion for partial vacatur and remand, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated only to the extent that the decision failed to address alternative current psychiatric conditions, other than PTSD.  See Clemons, supra.  The April 2011 joint motion explicitly stated that the Veteran was abandoning his claim of service connection for PTSD.  Given the above, the Board has recharacterized the remaining issue on appeal as it is listed on the first page of this remand.

In an April 2011 Court order, the joint motion was granted, the Board's September 2010 decision was vacated, and the case was remanded.  

In November 2011 and November 2012, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD) to the AOJ for additional development, to include obtaining outstanding treatment records and providing VA examination and medical opinion.  

In an April 2013 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  The Veteran again appealed to the Court.  In a March 2014 memorandum decision, the Court found that the Board provided an inadequate statement of reasons and bases in its April 2013 decision, set aside the Board's decision, and remanded the matter for further adjudication. The case was subsequently returned to the Board.

Additional evidence was received from the Veteran and his representative in December 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.  The Veteran's representative has again raised the issues of entitlement to service connection for PTSD and panic disorder, issues that are not currently in appellate status, as noted above.

As noted in a prior November 2011 Board remand, the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for panic disorder was raised by the record in the April 2011 joint motion for partial remand but it has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Moreover, the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for PTSD has been raised by the record in statements received from the Veteran and his prior representative in April and May 2012, and in a December 2014 letter by the Veteran's current representative.  This issue has also not been adjudicated by the AOJ in the first instance.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Id.
  
Finally, a claim for a total disability rating based on individual unemployability (TDIU) was received from the Veteran in September 2014. This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  Id.

The record currently before the Board includes the paper claims file and electronic Virtual VA and VBMS folders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the March 2014 memorandum decision by the Court, as well as the pending referred applications to reopen previously denied claims, the Board finds that a remand is required.

As noted in the November 2011 Board remand, the April 2011 joint motion for remand cited Clemons, and raised the issue of service connection for panic disorder.  However, as noted above, this particular claim was previously denied in a final December 2009 Board decision.  Therefore, the Board has construed the language found in the April 2011 joint motion as a raised application to reopen the previously denied claim of service connection for panic disorder, and referred this claim to the AOJ, which has still not adjudicated this claim in the first instance.  This matter is inextricably intertwined with the pending matter before the Board.

Similarly, as noted above, in April 2012 and December 2014, the Board finds that the Veteran has raised the issue of whether new and material evidence has been submitted to reopen a previously denied claim for service connection for PTSD.  The AOJ has not adjudicated this claim in the first instance.  This matter is also inextricably intertwined with the pending matter before the Board.

Recently, the Veteran has submitted a November 2014 private medical opinion by J.E.C., Ph.D., that diagnosed PTSD with delayed expression, panic disorder, alcohol use disorder, in sustained remission, and sedative, hypnotic, or anxiolytic use disorder, in sustained remission.  On remand, the AOJ should consider this evidence when adjudicating the two referred issues:  whether new and material evidence has been submitted to reopen the previously denied claims for service connection for panic disorder and PTSD.

The post-service treatment records document the Veteran's complaints and/or treatment for psychiatric disorders variously diagnosed as, among other things, a bipolar disorder, anxiety disorder, panic disorder, and depression.  The Veteran also has a history of polysubstance abuse in service and thereafter.

In October 2009, G.M.Y., MD, the Veteran's private primary care physician, opined that the Veteran has general anxiety disorder, PTSD, panic disorder, and insomnia.

In April 2011, a private nurse practitioner, S.C., A.R.N.P., diagnosed chronic PTSD and panic disorder without agoraphobia.

On VA compensation examination in January 2012, the examiner diagnosed anxiety disorder not otherwise specified (NOS), alcohol abuse in reported sustained full remission, and benzodiazepine dependence, current status unknown.  In August 2012, the examiner opined that the current anxiety disorder NOS was not related to service.

In a January 2013 medical opinion, a different VA examiner reviewed the record and opined that the Veteran's anxiety disorder NOS, alcohol dependence in remission, and benzodiazepine dependence are not related to service.

In its March 2014 memorandum decision, the Court found that the Board, in its April 2013 decision, provided an inadequate statement of reasons or bases for its reliance on the medical examinations of record.  The Court stated that the record included evidence that the Veteran was prescribed psychiatric medications during service to help him cope with marital problems, that neither the Board nor the medical examinations discussed this favorable fact, and that this failure was a prejudicial error that warranted remand.

A review of the record reflects that in May 1991, during active service, the Veteran was treated at a private facility, Scripps Clinic, for a respiratory condition.  It was noted that since his return from the Gulf, he had been undergoing a divorce after a relatively short marriage, which had been quite stressful.  He had managed quite well under those circumstances.  The physician diagnosed asthma, allergic rhinoconjunctivitis, and situational adjustment.  Xanax was prescribed on a short-term basis, along with asthma medications.

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

In light of the above, the Board finds that a VA psychiatric compensation examination is needed, to reconcile the many psychiatric diagnoses that have been indicated in the record.  Of note, the two VA examiners diagnosed anxiety disorder NOS, but did not diagnose panic disorder or PTSD, while Dr. C. diagnosed the latter two conditions, but not anxiety disorder.  Varying diagnoses are also shown in the VA treatment records.  The VA examiner is asked to provide a medical opinion as to the likelihood that any current chronic psychiatric disorder (or any psychiatric disorder that was diagnosed since the Veteran's claim in August 2004) is related to service.  The examiner is also asked to comment on the fact that the Veteran was prescribed Xanax during service in May 1991.

Records on file reflect that the Veteran receives disability benefits from the Social Security Administration (SSA), at least partly based on a psychiatric disorder.  Although a previous VA attempt to obtain his SSA records was unsuccessful in 2008, SSA benefits were subsequently awarded in 2010.  As the Veteran's SSA records are not in the file, they should be obtained before readjudicating the claim since they are potentially relevant, and may include relevant medical records or examination reports.  His SSA records should be obtained and associated with the claims file or electronic Virtual VA and VBMS folders.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have evaluated or treated him for a psychiatric disorder since January 2012.

After obtaining any necessary authorization, obtain all identified and relevant records that are not duplicates of those already in the claims file. 

2.  Obtain the Veteran's SSA records, including all medical records this other Federal agency considered in determining his entitlement.

3.  Thereafter, the AOJ should schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be made available to and reviewed by the examiner, including the prior VA and private examinations.  All tests deemed necessary should be performed and all findings should be reported in detail. The examiner should identify all current psychiatric disorders found to be present, and should attempt to reconcile the multiple different psychiatric diagnoses shown in the record.

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based.

(b) If the examination results in a psychiatric diagnosis(es) other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any currently demonstrated psychiatric disorder (other than PTSD) had its clinical onset during active service or is related to any in-service disease, event, or injury.  The examiner should also opine as to whether any psychiatric disorder that was diagnosed since August 2004 (the date of the claim) is related to service.

* The examiner is specifically asked to comment on the fact that the Veteran was prescribed Xanax by a private physician during service in May 1991.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, the AOJ should readjudicate the appeal for service connection for an acquired psychiatric disorder, with consideration of all of the evidence received since the February 2013 supplemental statement of the case.  The RO should also adjudicate the referred applications to reopen previously denied claims of service connection for panic disorder and PTSD in the first instance.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give him an opportunity to respond, before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



